Citation Nr: 0947767	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-08 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
November 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision from 
the Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy.

2.  A bilateral hearing loss disability did not have its 
onset in service, was not manifest to a compensable degree 
within a year after service, and is not attributable to 
service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.).

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran a 
physical examination, obtained medical opinions as to the 
etiology and severity of his disability, and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.
VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


II.  Analysis

Service connection is generally warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  If a 
disease is shown to be chronic in service, so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 10 
percent or more during the one-year period following a 
veteran's separation from active duty, the condition may be 
presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  If a hearing 
disability was not manifested during service, or to a degree 
of 10 percent or more during the one-year period following 
separation from active duty, service connection may 
nevertheless be established for the disability if evidence 
otherwise shows that the disability is causally related to 
injury or disease in service.  See, e.g., Henlsey v. Brown, 5 
Vet. App. 155 (1993).  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Impaired hearing shall be considered a disability when the 
auditory thresholds in any of the frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385.  The November 2005 VA 
examination demonstrates that the Veteran has a current 
bilateral hearing loss disability in accordance with 38 
C.F.R. § 3.385.

To establish service connection for a disability, there must 
be: (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) competent evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

The Veteran has asserted that his hearing loss disability is 
the result of inservice noise exposure, to include combat in 
Vietnam.  He also points out that he is already in receipt of 
service connection for tinnitus due to his inservice noise 
exposure.  The Veteran is a combat veteran.  Thus, he 
entitled to the application of 38 U.S.C.A. § 1154(b).  The 
statute provides the following:

The Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

The Veteran is competent to report he noticed hearing loss 
and ringing of the ears in service.  In fact, the Board 
accepts that the Veteran was exposed to noise during combat 
and that he experienced periods of hearing loss and ringing 
in the ears during service.  Section 1154(b) addresses the 
combat veteran's ability to allege that an event occurred in 
service while engaging in combat.  See Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996).  That section, however, does not 
address the questions of either the existence of a current 
disability or nexus to service, for both of which competent 
evidence is generally required.  Id. citing Caluza v. Brown, 
7 Vet. App. 498, 507 (1995).  Thus, the Veteran's combat 
status allows him to allege hearing loss and ringing of the 
ears in service.  Whether such conditions were chronic or 
were related to service requires competent evidence.

The Veteran's service treatment records are negative for any 
findings, complaints, or treatment of hearing loss.  

A VA examination was conducted in November 2005.  After a 
review of the Veteran's service treatment records, the 
examiner concluded that it was less likely than not that the 
Veteran's bilateral hearing loss was the result of service.  
The examiner also concluded that it was as likely as not that 
the Veteran's tinnitus was the result of inservice noise 
exposure.  The examiner noted that tinnitus can occur and 
exist without hearing loss being present.  

The Veteran is competent to comment on his symptoms.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of his current bilateral 
hearing loss, and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is outweighed by the opinion provided by 
the medical professional who reviewed the Veteran's claims 
file and provided the reasons for his opinion.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


